340 F.2d 126
Robert F. SMITH and J. B. Smith, Appellants,v.UNITED STATES of America, Appellee.
No. 21261.
United States Court of Appeals Fifth Circuit.
Dec. 16, 1964, Rehearing Denied Jan. 14, 1965.

J. Hubert Farmer, Dothan, Ala., Jack W. Smith, E. C. Boswell, Geneva, Ala., for appellants.
J. O. Sentell, Asst. U.S. Atty., Ben Hardeman, U.S. Atty., Montgomery, Ala., for appellee.
Before RIVES, WISDOM and BELL, Circuit Judges.
PER CURIAM:


1
Upon a jury's verdict the defendants-appellants were convicted of conspiring to make false statements to the Veterans Administration in violation of sections 371 and 1001 of Title 18, United States Code.  Robert F. Smith was sentenced to three years' imprisonment and J. B. Smith to two years' imprisonment.  On appeal some complaint is made as to the court's charge to the jury, but there were no objections to the charge as required by Rule 30, Fed.R.Crim.Proc., and we find no plain error.  Rule 52.  The only other error urged is the refusal to direct a judgment of acquittal of each of the defendants.  An examination of the five-hundred page record and the numerous exhibits discloses that there was substantial evidence to support the verdict of guilty as to each of the defendants.  The judgments are therefore


2
Affirmed.